Citation Nr: 0836648	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-10 220 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for osteoarthritis and 
degenerative disc disease of the lumbosacral spine (claimed 
as back disability).  

Entitlement to service connection for residuals of a nose 
laceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

In September 2007, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  

The issue of service connection for residuals of a nose 
laceration is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Osteoarthritis and degenerative disc disease of the 
lumbosacral spine were not manifest in service or for many 
years thereafter. 

2.  Osteoarthritis and degenerative disc disease of the 
lumbosacral spine are not attributable to service. 


CONCLUSION OF LAW

The veteran's osteoarthritis and degenerative disc disease of 
the lumbosacral spine were not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in November 2005.  The November 2005 letter provided 
adequate notice with respect to the evidence necessary to 
establish a claim for service connection.  Although the 
letter did not provide the criteria for establishing a 
disability-rating and effective-date, the veteran was 
provided with information regarding these two elements in 
March 2006, prior to the issuance of a Statement of the Case 
(SOC).  To the extent there exists any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), such error was nonprejudicial in that 
it did not affect the essential fairness of the adjudicatory 
process.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Appropriate examinations have been conducted, and available 
service records and pertinent post service medical records 
have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  

				Factual Background

The veteran served from April 1968 to April 1970.  Service 
medical records show no back complaints, treatments or 
diagnoses.  The veteran's spine and other musculoskeletal 
were shown to be normal at induction and at separation.  The 
veteran also denied back trouble of any kind and arthritis at 
his induction and separation examinations.  

The veteran was afforded a VA compensation and pension 
examination in December 2005.  The veteran reported that he 
drove into a land mine in service and that he has had 
problems with his back since the explosion.  The veteran 
reported increased back problems within the last two to three 
years.  It was noted that the veteran worked as a police 
officer and that he has never missed work because of his 
back.  X-rays revealed that there were multilevel mild 
degenerative disc disease changes, most prominent at the L3-
L4 through L5-S1 levels.  Mild facet joint osteoarthritis was 
also seen within the lower lumbosacral spine at the L5-S1 
level.  An assessment was given of osteoarthritis lumbosacral 
spine and degenerative disc disease with symptoms consistent 
with spinal stenosis and neurogenic claudication.  The 
examiner noted that the veteran's obesity undoubtedly 
contributed to the problem, but the extent to which it did 
could not be determined without resorting to mere 
speculation.  

In support of his claim, the veteran has submitted statements 
from F.R.M. and J.P.M.  These statements were dated September 
1980 but were received by the VA in September 2005.  F.R.M. 
stated that he served with the veteran and that the veteran 
was injured in June 1969.  F.R.M. stated that the veteran ran 
over a land mine which caused injury to the veteran's back.  
F.R.M. further stated that he witnessed the veteran receive 
treatment for his back at that time.  J.P.M stated that he 
also served with the veteran and that to the best of his 
knowledge the veteran received treatment for a back injury 
while in service.  

At his June 2008 hearing, the veteran testified that he 
injured his back when he drove over a land mine in service.  
The veteran testified that he engaged in farming for a few 
years after service until he joined the police department in 
1978.  He denied any accidents or post service back injuries.  
He testified that he was treated by a chiropractor from the 
1970's to around 1990 and that he took over the counter drugs 
for pain relief.  

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Service connection for a chronic disease, including 
arthritis, may be granted if manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board notes that the veteran's service records verify 
that he participated in combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) are for application.

					Analysis 

The veteran has alleged that he is entitled to service 
connection for osteoarthritis lumbosacral spine and 
degenerative disc disease.  After review of the record, the 
Board finds against the veteran's claim.  

Although the evidence shows that the veteran has a back 
disability, the more probative evidence shows that the 
veteran's current back disability was not manifest during 
service or for many years thereafter.  The veteran's service 
medical records did not reveal any back complaints, findings 
or diagnoses.  Rather, he was normal at separation and denied 
back trouble of any kind.  Furthermore, there is no evidence 
of arthritis within one year of separation from service.  The 
December 2005 VA examiner noted that the veteran's obesity 
undoubtedly contributed to the veteran's back problem, but 
the extent to which it does the examiner noted could not be 
determined without resorting to mere speculation.  

To the extent that the veteran asserts that his 
osteoarthritis and degenerative disc disease of the lumbar 
spine are attributable to service, there is a remarkable lack 
of corrobative evidence within years of separation from 
service.  The veteran separated from service in April 1970.  
Although the veteran has indicated that he was treated for 
his back by a chiropractor from the 1970's to about 1990, the 
veteran has also indicated that treatment records from this 
time period cannot be retrieved.  The Board notes that the 
statements submitted on the veteran's behalf by F.R.M. and 
J.P.M were dated in September 1980 and that the veteran has 
indicated that he filed a disability claim for his back in or 
around 1980 but his claim was never actualized.  Even if the 
Board determines that the veteran sought to initiate a claim 
for a back disability in or around 1980, this is still about 
10 years after separation.  Additionally, the Board notes 
that the veteran has indicated that he has had lower back 
problems since driving over a land mine in June 1969.  
However, when the veteran filed the original claim for 
compensation in April 1970, he noted hearing loss in June 
1969 but no reference was made to the back.  His silence when 
otherwise affirmatively speaking constitutes negative 
evidence.  Negative evidence also includes private treatment 
records from March 1998 to October 2005 that fail to show any 
complaints or findings of back disability.

Based on the record presented, the Board finds that 
chronicity and/or continuity has not been shown.  The Board 
has fully considered the provisions of 38 U.S.C.A. § 1154.  
The Board has also considered the various statements made by 
the veteran, F.R.M. and J.P.M.  F.R.M. and J.P.M maintained 
that they served with the veteran and that the veteran's 
sustained a back injury in service.  They also maintained 
that they witnessed the veteran receive treatment for his 
back at that time.  However, the Board again notes that the 
veteran's service medical records are negative for any back 
complaints, findings or diagnoses.  The Board further notes 
that the veteran's spine and other musculoskeletal were shown 
to be normal at separation and arthritis has not been shown 
within one year of separation.  

The veteran's assertions of current osteoarthritis and 
degenerative disc disease of the lumbosacral spine due to 
service are not persuasive.  While the evidence of record 
shows that the veteran has a back disability and there is 
some evidence of a back injury in service, the Boards finds 
that the more probative evidence shows that the veteran's 
current chronic back disability was not manifest during 
service or for many years thereafter and that continuity of 
symptomatology is not shown; rather, the record contradicts 
the veteran's assertions that he has had continuing back 
problems since the injury in service, and such assertions are 
not credible.  There is no competent evidence, including 
medical evidence, even suggesting a relationship between the 
current back disability and service, and the Board finds no 
reason for obtaining further examination of the veteran.  See 
38 C.F.R. § 3.159(c)(4).  Accordingly, service connection is 
denied.  The preponderance of the evidence is against the 
claim for service connection for osteoarthritis and 
degenerative disc disease of the lumbosacral spine.  Because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for osteoarthritis and degenerative disc 
disease of the lumbosacral spine is denied.


REMAND

The RO denied service connection for residuals of a nose 
laceration in the March 2006 rating decision.  In an August 
2006 letter the veteran took issue with the March 2006 denial 
of his claim for service connection for nose laceration and 
he requested reconsideration of his claim.  He also 
referenced the claim in his VA Form 9, Substantive Appeal.  
The Board construes his August 2006 statement to be a notice 
of disagreement with the rating action.  

The RO has not issued a statement of the case (SOC) as to the 
issue.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC with respect to the issue of service connection 
for residuals of a nose laceration.  The veteran is advised 
that a timely substantive appeal will be necessary to perfect 
the appeal to the Board concerning this issue.  38 C.F.R. § 
20.302(b) (2007).  Then, only if the appeal is timely 
perfected, the issue is to be returned to the Board for 
further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


